Citation Nr: 0524818	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  04-09 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for hyperthyroidism / 
hypothyroidism, claimed as secondary to radiation exposure.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel

INTRODUCTION

The veteran had active service from April 1975 to April 1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The RO denied service connection for 
hyperthyroidism, claimed as secondary to radiation exposure.


FINDINGS OF FACT

1.  The veteran was exposed to ionizing radiation while in 
service.

2.  Hypothyroidism / hyperthyroidism was not shown to be 
present in service or for many years thereafter, and the 
preponderance of the evidence indicates that the veteran's 
post-service hypothyroidism is not causally related to his 
active service or any incident therein, including radiation 
exposure.


CONCLUSION OF LAW

Hypothyroidism / hyperthyroidism was not incurred in or 
aggravated by service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.311 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  The law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist claimants in the development of 
their claims.  First, the VA has a duty to notify the veteran 
and representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  Second, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance the 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the claim for service connection for a thyroid condition.  
The appellant was provided adequate notice as to the evidence 
needed to substantiate his claim.  The Board concludes that 
the discussions in the rating decision and the statement of 
the case (SOC) informed the appellant of the information and 
evidence needed to substantiate the claim and complied with 
the VA's notification requirements.  The communications, such 
as a VCAA letter from July 2002 explained the evidence 
necessary to establish entitlement.  The VCAA letter predated 
the rating decision.  In addition, the letter described what 
evidence was to be provided by the veteran and what evidence 
the VA would attempt to obtain on his behalf.  See generally 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
letter predated the rating decision.  The RO also supplied 
the appellant with the applicable regulations in the SOC 
issued in February 2004.  The basic elements for establishing 
service connection have remained unchanged despite the change 
in the law with respect to the duty to assist and 
notification requirements.  The VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.

In Mayfield v. Nicholson, 19 Vet. App. 103 (2005), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that supports to the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case a letter 
dated in July 2002 specifically described the evidence needed 
to substantiate the claim and informed the appellant to 
"[s]end this evidence we [have] requested from you as soon 
as possible [to the RO]."  Therefore, the Board finds that 
the letter as a whole complied with the fourth element.  
Thus, the Board finds that each of the four content 
requirements of a VCAA notice has been fully satisfied.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The record contains the appellant's service 
records, service medical records, and private medical 
records.  For the foregoing reasons, the Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the claim.  The Board finds that 
the evidence of record provides sufficient information to 
adequately evaluate the claim, and the Board is not aware of 
the existence of any additional relevant evidence which has 
not been obtained.  Therefore, no further assistance to the 
appellant with the development of evidence is required.

Factual Background

Service personnel records show that the veteran was assigned 
to submarine duty while in service.  The records further show 
the veteran was exposed to radiation during his training 
activities and duties while on board the submarine.

Service medical records are silent for any complaints of or 
treatment of a thyroid problems.  

Private medical records dated in December 1993 note in the 
patient's history that the veteran had thyroid problems in 
the past.  Private medical records dated in January 1994 note 
in the patient's history that the veteran had just been 
diagnosed with Graves disease (hyperthyroidism).  A diagnosis 
of Graves disease was entered.

Private medical records dated in January 1995 note a 
diagnosis of hypothyroidism by history.  Private medical 
records dated in February 1997 note a history of 
hypothyroidism.  Private medical records dated in April 2000 
note hypothyroidism as one of the veteran's medical problems.

In a Radiation Exposure Questionnaire dated in July 2002 the 
veteran stated that he was claiming hyperthyroidism as a 
disability or residual to exposure to radiation.  In a rating 
decision of March 2003 the RO denied service connection for 
hyperthyroidism as secondary to radiation exposure.

At a Travel Board hearing held in June 2005 in front of the 
undersigned Veterans Law Judge, the veteran stated that he 
had been exposed to radiation for three years and four 
months.  He testified that while on board the USS Copen, he 
became violently ill and was medivacked and that the illness 
continued until the 1990's when it was discovered that his 
thyroid was hyperactive.  He further testified that he was 
treated with Iodine 131 to kill the enlarged gland.  However, 
he stated that the doctor who treated him did not provide him 
with a reason as to whether his thyroid problem was or was 
not due to service.  The veteran stated that he was going to 
secure a letter from his doctor regarding the etiology of his 
current thyroid condition.  The veteran has not submitted 
said letter.

Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may be granted 
for hyperthyroidism, if manifest to a compensable degree 
within one year of separation from service.  38 U.S.C.A. § 
1101, 1112; 1113, 1137 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2004).

Service connection for a disorder which is claimed to be 
attributable to radiation exposure during service can be 
accomplished in three different ways.  See Ramey v. Brown, 9 
Vet. App. 40, 44 (1996), affirmed at 120 F.3d. 1239 (Fed. 
Cir. 1997).  First, there are certain types of cancer which 
will be presumptively service connected for radiation- 
exposed veterans: (i) Leukemia (other than chronic 
lymphocytic leukemia). (ii) Cancer of the thyroid. (iii) 
Cancer of the breast. (iv) Cancer of the pharynx. (v) Cancer 
of the esophagus. (vi) Cancer of the stomach. (vii) Cancer of 
the small intestine. (viii) Cancer of the pancreas. (ix) 
Multiple myeloma. (x) Lymphomas (except Hodgkin's disease). 
(xi) Cancer of the bile ducts. (xii) Cancer of the gall 
bladder. (xiii) Primary liver cancer (except if cirrhosis or 
hepatitis B is indicated). (xiv) Cancer of the salivary 
gland. (xv) Cancer of the urinary tract. (xvi) Bronchiolo- 
alveolar carcinoma. (xvii) Cancer of the bone. (xviii) Cancer 
of the brain. (xix) Cancer of the colon. (xx) Cancer of the 
lung. (xxi) Cancer of the ovary.  See 38 U.S.C.A. § 1112(c); 
38 C.F.R. § 3.309(d).  Second, 38 C.F.R. § 3.311(b) includes 
a list of "radiogenic diseases" which will be service 
connected provided that certain conditions specified in that 
regulation are met.  For purposes of this section the term 
"radiogenic disease" means a disease that may be induced by 
ionizing radiation and shall include the following: (i) All 
forms of leukemia except chronic lymphatic (lymphocytic) 
leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung 
cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin 
cancer; (viii) Esophageal cancer; (ix) Stomach cancer; (x) 
Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; 
(xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; 
(xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; 
(xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian 
cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain 
and central nervous system; (xxi) Cancer of the rectum; 
(xxii) Lymphomas other than Hodgkin's disease; (xxiii) 
Prostate cancer; and (xxiv) Any other cancer.  (Authority: 38 
U.S.C. 501)  The regulation states that, if the veteran has 
one of the radiogenic diseases, a radiation dose assessment 
will be obtained and the case will be referred to the Under 
Secretary for Benefits for review as to whether sound 
scientific medical evidence supports the conclusion that it 
is at least as likely as not that the veteran's disease 
resulted from radiation exposure during service.

Third, direct service connection can be established by 
"show[ing] that the disease or malady was incurred during or 
aggravated by service, a task which includes the difficult 
burden of tracing causation to a condition or event during 
service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed.Cir. 
1994).

Diseases which are presumptively service-connected based upon 
"radiation-exposed veteran" include thyroid cancer.  38 
U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).  "Radiation- 
exposed veteran" status is shown by showing participation in 
a "radiation-risk activity".  38 C.F.R. § 3.309(d)(3).

For radiation presumptive service connection purposes 
pursuant to 38 U.S.C.A. § 1112 and 38 C.F.R. § 3.309(d), a 
"radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a "radiation-risk activity."

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).



Analysis

Initially, the Board notes that the veteran is currently 
diagnosed with hypothyroidism and not hyperthyroidism.  
During the Travel Board hearing the veteran claimed that his 
currently diagnosed hypothyroidism was a result of the 
treatment for hyperthyroidism that he claims was caused by 
radiation exposure in service.  However, whether it is 
hyperthyroidism or hypothyroidism, the Board's analysis is 
the same and will be discussed below.

The Board further notes that the competent evidence of record 
shows, that the first evidence of record of a diagnosis of 
hyperthyroidism was in 1993, approximately 18 years after his 
service separation.  Furthermore, he was not diagnosed with 
hypothyroidism until 1995 which was approximately 20 years 
after separation from service.  Thus, the veteran's 
hyperthyroidism and hypothyroidism are not shown to have been 
present in service or to a degree of 10 percent within one 
year of service discharge.

The Board recognizes that the veteran has alleged that his 
thyroid problems started while in service.  However, the 
service medical records are silent for any complaints of or 
treatment for any thyroid problems.  Furthermore, the Board 
notes that in a separation physical dated in March 1979, the 
endocrine system was noted as normal.  In the Report of 
Medical History accompanying the physical, the veteran stated 
he had not had any problems with his thyroid.  The competent 
medical evidence of record does not support the veteran's 
assertions that his thyroid problems started in service.  

As set forth above, service connection claims based on in-
service exposure to radiation may also be addressed under 38 
C.F.R. § 3.309(d) or § 3.311.

A disease associated with exposure to radiation, listed in 38 
C.F.R. § 3.309(d), will be considered to have been incurred 
in service under the circumstances outlined in that section.  
Service connection may also be considered based on exposure 
to ionizing radiation under the provisions of 38 C.F.R. § 
3.311.  To consider service connection under section 3.311, 
the evidence must show the following: (1) the veteran was 
exposed to ionizing radiation in service; (2) he subsequently 
developed a radiogenic disease; and (3) such disease first 
became manifest within a period specified by the regulations.  
38 C.F.R. § 3.311(b).

The veteran maintains that he was exposed to radiation while 
assigned to a submarine.  Service personnel records confirm 
that the veteran was exposed to radiation during training 
activities and while assigned to a submarine.  Therefore, the 
Board finds that the veteran was exposed to ionizing 
radiation in service as claimed.

However, the Board notes that neither hypothyroidism or 
hyperthyroidism are listed as a radiogenic disease and 
therefore, service connection for hypothyroidism or 
hyperthyroidism under 38 C.F.R. §§ 3.309(d) or 3.311 based on 
radiation causation is not warranted.

In summary, as hyperthyroidism or hypothyroidism was not 
shown in service, within the first post-service year, or for 
many years thereafter, and the record contains no probative 
evidence linking his post-service hyperthyroidism or 
hypothyroidism to active service or any incident therein, 
service connection on a direct basis or a presumptive basis 
is denied.  Although inservice exposure to radiation is 
established, hyperthyroidism and hypothyroidism are not 
listed as one of the radiogenic diseases and therefore 
neither can be presumptively linked to service on this basis 
either.  The benefit of the doubt doctrine is not for 
application where the clear weight of the evidence is against 
the claim.  Gilbert v. Derwinski, 1 Vet. App. at 55; 38 
U.S.C.A. § 5107(b).

ORDER

Service connection for hyperthyroidism, claimed as secondary 
to radiation exposure, is denied.

	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


